internal_revenue_service department of the q sin washington dc contact person telephone number in reference to pag ep ra‘t aug an e t p o y o p o t o t attn legend church c order a religious_organization d individual a house m entity f committee d directory b plan x state a city e city f - city g religious_organization m country a dear this letter is in response to a ruling_request dated date as supplemented by correspondence dated march april and date submitted on your behalf by your authorized representative concerning whether plan x qualifies as a church_plan within the meaning of sec_414 of the internal revenue cade code the following facts and representations have been submitted on your behalf order a was established in by individual a in city e to provide care for the elderly and small children who were living in the streets of city e the mission of order a is to bring the needy into their homes and care for them as if they were christ order a believes that life at every phase has dignity and aspire by the care they a provide to live this belief out through the years the work of order a has spread to many parts of the worid order a controls various congregations including religious_organization m religious_organization m is a nonprofit corporation which controls various entities located in country a one of these entities which religious_organization m controls is religious_organization d in order a came to city f in state a at the request of the bishop to meet the needs of the elderly in that region order a spent the following two years raising funds to build entity f the home that now house sec_112 seniors independent assisted care and skilled nursing care entity f opened its doors in since that time over frail and elderly seniors have been cared for at entity f caring for the dying is a very important part of life at entity f no one is refused care because of their inability to pay in addition to the seniors it has a staff of including six members of order a entity f is owned and operated by religious_organization d a non-profit corporation which is controlled by refigious organization m itis one of sixty entity f- type entities throughout the world all entity f-type entities are under the care and control of their house m and the superior general based in city e entity f is a church c community that follows the teachings of church c entity f is governed by the superior general of order a and by their delegated regional and local superiors in country a the board_of directors of entity f is comprised of members from religious_organization m from various locations it consists of the following president superior general of religious_organization m in city e vice-president regional superior in city g secretary local superior and administrator of entity f treasurer local councillor and assistant administrator of entity f trustee member of the religious community in city f trustee member of the religious community in city f religious_organization d and entity f are listed in directory b for as religious institutions that are operated supervised or controlled by or in connection with church c and are thereby deemed to be exempt from federal taxation under sec_501 of the code plan x which was established date is sponsored by religious_organization d for the benefit of its employees plan x is intended to meet the requirements set forth under sec_403 of the code for a tax-sheltered annuity plan committee d was established date to administer plan x prior to the establishment of committee d plan x was administered by religious_organization d g7 acting through its officers and delegates sec_12 a of plan x provides that each and every member of committee d must share common religious bonds and convictions with church c _ it states further that members of committee d serve at the pleasure of religious_organization d any member of committee d may resign by delivering a written instrument addressed to religious_organization d and may be removed by religious_organization d with or without cause while a vacancy exists the remaining members of committee d may perform any act which committee d is authorized to perform committee d shall consist of not less than three persons at least one of whom shall be an officer or involved in management of religious_organization d provided further that committee d may be comprised of members of the board_of directors of religious_organization d the sole purpose of committee d is to supervise and administer plan x based on the foregoing facts and representations you request a ruling that plan x is a church_plan within the meaning of sec_414 of the code that is established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code effective as of the date plan x was established date sec_414 of the code defines the term church_plan as a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under sec_501 of the code sec_414 was added to the code by sec_1015 of the employee_retirement_income_security_act_of_1974 erisa public law 1974_3_cb_1 enacted date sec_1017 of erisa provides that sec_414 applied as of the date of erisa’s enactment however sec_414 was amended by sec_407 of the multiemployer pension_plan amendments act of public law to provide that sec_414 was effective as of date sec_414 of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principat purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits or welfare benefits or both for the employees of a church or a convention or association of churches if such organization is controlled by or associated with a church or a convention or association of churches sec_414 of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of a ministry regardless of the source of his or her compensation and an employee of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church or a convention or association of churches sec_414 of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if it shares common religious bonds and convictions with that church_or_convention_or_association_of_churches sec_414 of the code states that if a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 fails to meet one or more of the requirements of this subsection and corrects its failure to meet such requirements within the correction_period the plan shall be deemed to meet the requirements of this subsection for the year in which the correction was made and for all prior years sec_414 in pertinent part defines the term ‘correction period as the period ending days after the date of the mailing by the secretary of a notice of default with respect to the plan’s failure to meet one or more of the church_plan requirements in order for an organization to have a qualified church_plan it must establish that its employees are employees or deemed employees of the church_or_convention_or_association_of_churches under sec_414 of the code by virtue of the oofganization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 of the code religious_organization d is associated with church c by reason of sharing common religious bonds and convictions as evidenced by its listing in directory b the internal_revenue_service has determined that any organization listed in directory b is an organization described in sec_501 of the code that is exempt from tax under sec_501 also any organization that is listed in directory b shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 of the code if an organization is associated with church c by virtue of sharing religious bonds with church c that organization's employees are deemed to be church c employees in this case in view of the common religious bonds between church c and religious_organization d and religious_organization d's inclusion in directory b the employees of religious_organization d meet the definition of employee in sec_414 of the code and are deemed to be employees of a church or a convention or association of churches by virtue of being employees of an organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 and which is controlled by or associated with a church of a convention or association of churches accordingly pursuant to sec_414 and c of the code employees of religious_organization d are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules having established that the empioyees of religious_organization d are church employees the remaining issue is whether committee d is an organization controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan within the meaning of sec_414 of the code - in this regard it has been submitted that plan x has been administered by committee d since date religious_organization d’s board_of directors controls committee d through its power to appoint and remove the members of committee d with or without cause because committee d is controlled by religious_organization d which is associated with church c by virtue of sharing common religious bonds and convictions it too is indirectly associated with church c the sole purpose of committee d is the administration of plan x accordingly committee d is considered controlled by or associated with a church or a convention or association of churches the principal purpose or function of which is the administration or funding of a plan or program for the provision of retirement benefits for employees of religious_organization d therefore committee d qualifies as an organization described in sec_414 of the code prior to date plan x was administered by religious_organization d which was not an organization whose principal purpose was the administration of a plan of an organization controlled by or associated with a church or a convention or association of churches however as provided under sec_414 of the code where a pian fails to meet one or more of the church_plan requirements and corrects its failure within the correction_period then the plan shall be deemed to meet the requirements of sec_414 for the year in which the correction is made and for all prior years because committee d was established effective date and meets the requirements of sec_414 plan x is deemed to meet the requirements of sec_414 for all years since date the date plan x was established e based on the foregoing facts and representations we conclude that plan x is a church_plan within the meaning of sec_414 of the code that is established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from tax under sec_501 of the code effective as of the date plan x was established date this letter expresses no opinion whether plan x satisfies the requirements for qualification under sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent in accordance with a power_of_attorney on file in this office a copy of this ruling is being sent to your authorized representative sincerely yours aligned ores a maid joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of this letter notice of intention to disclose oe
